           Case 3:18-cv-02454-JSC Document 334 Filed 07/14/21 Page 1 of 3


1    J. REILLY DOLAN
     Acting General Counsel
2    KATHARINE ROLLER
     HELEN CLARK
3    Attorneys
     Federal Trade Commission
4    600 Pennsylvania Avenue, N.W.
     Washington, D.C. 20580
5    Phone: (312) 980-5605
     Facsimile: (415) 848-5184
6    Email: kroller@ftc.gov; hclark@ftc.gov
     Attorneys for Plaintiff Federal Trade Commission
7

8
                                    UNITED STATES DISTRICT COURT
9
                                  NORTHERN DISTRICT OF CALIFORNIA
10
                                         SAN FRANCISCO DIVISION
11

12   FEDERAL TRADE COMMISSION,                              CASE NO. 3:18-cv-02454-JSC
13                         Plaintiff,                       JOINT MOTION TO ENTER STIPULATED
                                                            ORDER
14          v.
                                                            Action Filed: April 25, 2018
15   LENDINGCLUB CORPORATION,
                                                            Date: n/a
16   d/b/a LendingClub,                                     Time: n/a
                                                            Judge: Jacqueline Scott Corley
17                         Defendant.
18

19

20          Plaintiff Federal Trade Commission and Defendant LendingClub Corporation jointly and

21   respectfully request that the Court enter the attached proposed Stipulated Order for Permanent

22   Injunction and Judgment, which would resolve all pending issues in this case. Should the Court have

23   questions about the attached order, the parties are available to answer them at the Court’s

24   convenience.

25

26

27

28

                                                        1
                                 JOINT MOTION TO ENTER STIPULATED ORDER
                                         CASE NO. 3:18-CV-02454-JSC
          Case 3:18-cv-02454-JSC Document 334 Filed 07/14/21 Page 2 of 3


1    DATED: July 14, 2021                 Respectfully submitted,
2                                         By: Katharine Roller
3                                         KATHARINE ROLLER
                                          HELEN CLARK
4                                         Attorneys
                                          Federal Trade Commission
5                                         600 Pennsylvania Avenue, N.W.
                                          Washington, D.C. 20580
6                                         Phone: (312) 960-5605
                                          Facsimile: (415) 848-5184
7                                         Email: kroller@ftc.gov; hclark@ftc.gov
                                          Attorneys for Plaintiff Federal Trade Commission
8

9

10                                        By: Richard H. Cunningham

11
                                          Diane M. Doolittle (Bar No. 142046)
12                                        dianedoolittle@quinnemanuel.com
                                          Suong T. Nguyen (Bar No. 237557)
13                                        suongnguyen@quinnemanuel.com
                                          Margaret Shyr (Bar No. 300253)
14                                        margaretshyr@quinnemanuel.com
                                          Quinn Emanuel Urquhart & Sullivan, LLP
15                                        555 Twin Dolphin Drive, 5th Floor
                                          Redwood Shores, California 94065
16                                        Telephone: (650) 801-5000
                                          Facsimile: (650) 801-5100
17
                                          David M. Grable (Bar No. 237765)
18                                        davegrable@quinnemanuel.com
                                          Michael T. Lifrak (Bar No. 210846)
19                                        michaellifrak@quinnemanuel.com
                                          Joseph C. Sarles (Bar No. 254750)
20                                        josephsarles@quinnemanuel.com
                                          865 S. Figueroa Street, 10th Floor
21                                        Los Angeles, California 90017
                                          Telephone: (213) 443-3200
22                                        Facsimile: (213) 443-3100
23                                        M. Sean Royall (admitted pro hac vice)
                                          Rachael A. Rezabek (SBN 298711)
24                                        KIRKLAND & ELLIS LLP
                                          1601 Elm Street
25                                        Dallas, TX 75201
                                          Telephone: (214) 972-1770
26                                        Facsimile: (214) 972-1771
                                          Email: sean.royall@kirkland.com
27                                        Email: rachael.rezabek@kirkland.com
28                                        Richard H. Cunningham (admitted pro hac vice)
                                               2
                            JOINT MOTION TO ENTER STIPULATED ORDER
                                    CASE NO. 3:18-CV-02454-JSC
     Case 3:18-cv-02454-JSC Document 334 Filed 07/14/21 Page 3 of 3


1                                   KIRKLAND & ELLIS LLP
                                    1301 Pennsylvania Avenue, N.W.
2                                   Washington, DC 20004
                                    Telephone: (202) 389-3119
3                                   Facsimile: (202) 389-5200
                                    Email: rich.cunningham@kirkland.com
4
                                    A. Karine Jakola (admitted pro hac vice)
5                                   KIRKLAND & ELLIS LLP
                                    300 North LaSalle
6                                   Chicago, IL 60654
                                    Telephone: (312) 862-2000
7                                   Facsimile: (312) 862-2200
                                    Email: kjakola@kirkland.com
8
                                    Attorneys for Defendant LendingClub Corporation
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                         3
                      JOINT MOTION TO ENTER STIPULATED ORDER
                              CASE NO. 3:18-CV-02454-JSC
